Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102a1 as being anticipated by QoS Control LAA UL operation R2-151176 Huawei, Hisilicon (hereinafter Huawei).
Claims 1 and 13:
Huawei discloses a method for wireless communication at a user equipment (UE), comprising (See section 2.3 and fig. 1, method for UL communication using different types of bearers): maintaining a first prioritized bit rate (PBR) and a second PBR for each of one or more logical channels (See section 2.3 and fig. 1, options 2 and 3, type 1 bearer is for UL on licensed cell and type 2 bearer is for licensed and/or unlicensed cell(s). Configuring suitable logical channel priority and PBR for a bearer according to whether the bearer can utilize UL grants for unlicensed cells), the first PBR associated with transmissions in a shared radio frequency spectrum band and a dedicated radio frequency spectrum band, and the second PBR associated with transmissions in the dedicated radio frequency spectrum band (See section 2.3 and fig. 1, options 2 and 3, UL grant for type 2 bearer on licensed and/or unlicensed cell and UL grant for type 1 bearer on licensed cell); and mapping at least a portion of data associated with a logical channel of the one or more logical channels to resources of one or more uplink grants according to the first PBR for the logical channel and the second PBR for the (See fig.1, Logical channel priority procedure: mapping the data (UL grant) according to types 1 bearer in licensed carriers and type 2 bearer in licensed and/or unlicensed carriers. Wherein each bearer has logical channel priority and PBR configured).
With regards to claim 13, a processor; memory in electronic communication with the processor; and the processor and memory (See section 2.3, UE. The examiner takes official notice: it is well known in the art of wireless communication that a UE comprises a processor and memory in communication with the processor).

Claims 2, 8 and 14:
Huawei discloses that the dedicated radio frequency spectrum band is a radio frequency spectrum band for which transmitting apparatuses are not permitted to contend for access (See section 2.3 and fig. 1, options 2 and 3, type 1 bearer is for UL on licensed carriers). 

Claims 3, 9 and 15:
Huawei discloses that the dedicated radio frequency spectrum band is a licensed radio frequency spectrum band usable for LTE/LTE-A communications (See section 2.3 and fig. 1, options 2 and 3, type 1 bearer is for UL on licensed carriers).

Claims 4, 10 and 16:
Huawei discloses that the shared radio frequency spectrum band is a radio frequency spectrum band for which transmitting apparatuses are permitted to contend for access (See section 2.3 and fig. 1, options 2 and 3, type 2 bearer is for UL on unlicensed carriers).

Claims 5, 11 and 17:
Huawei discloses that the shared radio frequency spectrum band is a radio frequency spectrum band that is available for unlicensed use (See section 2.3 and fig. 1, options 2 and 3, type 2 bearer is for UL on unlicensed carriers).

Claims 6, 12 and 18:
Huawei discloses that the at least portion of the data associated with the logical channel comprises at least one of: an upper layer retransmission, upper layer control information, or a Transmission Control Protocol (TCP) acknowledgement (ACK) (See section 2.3 and fig. 1, HARQ retransmission for type 2 bearer).  
 
Claim 7:
Huawei discloses a method for wireless communication at a user equipment (UE) (See section 2.3 and fig. 1, method for UL communication using different types of bearers), comprising: communicating on a first uplink carrier in a dedicated radio frequency spectrum band and a second uplink carrier in a shared radio frequency spectrum band (See section 2.3 and fig. 1, options 2 and 3, UL grant for type 2 bearer on licensed and/or unlicensed cell and UL grant for type 1 bearer on licensed cell); maintaining a prioritized bit rate (PBR) for each of a plurality of logical channels (See section 2.3 and fig. 1, options 2 and 3. Configuring suitable logical channel priority and PBR for a bearer) to determine a nominal scheduling priority of the plurality of logical channels (Intended use); receiving an uplink grant for the first uplink carrier in the dedicated radio frequency spectrum band (See section 2.3 and fig. 1, options 2 and 3, UL grant for type 1 bearer on licensed cell); and mapping at least a portion of data associated with a logical channel of the plurality of logical channels to resources of the uplink grant according to a logical channel priority applied independently of the nominal scheduling priority (See fig.1, Logical channel priority procedure: mapping the data (UL grant) according to types 1 bearer in licensed carriers and type 2 bearer in licensed and/or unlicensed carriers. Wherein each bearer has logical channel priority and PBR configured).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472